In an action for a declaratory judgment and to enjoin defendants from keeping and harboring more than one animal in their apartment, plaintiff appeals from an order of the Supreme Court, Kings County, dated October 23, 1974, which denied its motion for summary judgment. Order *882reversed, on the law, with $20 costs and disbursements; motion granted; and it is declared that article fourteenth of plaintiffs rules and regulations restricting each co-operator to the harboring of no more than one animal in any apartment is reasonable, proper and enforceable against all tenant-stockholders of plaintiff, including defendants. Defendants are tenant-stockholders in the co-operative housing corporation owned and managed by plaintiff. Their lease requires them to comply with the rules and regulations adopted by the housing corporation, one of which restricts each resident family to no more than one animal kept or harbored in any apartment. Defendants concede they harbor two dogs. There has been no showing that the subject rule was not properly adopted and is not enforceable against defendants. There has been no showing of unreasonable discrimination or breach of good faith in taking action to enforce this regulation. We therefore find no triable issues which should preclude the grant of summary judgment to plaintiff. Gulotta, P. J., Rabin, Martuscello, Latham and Christ, JJ., concur.